Name: Commission Regulation (EEC) No 3096/90 of 26 October 1990 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 90 Official Journal of the European Communities No L 296/9 COMMISSION REGULATION (EEC) No 3096/90 of 26 October 1990 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 2460/90 (3), as amended by Regulation (EEC) No 2743/90 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2460/90 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 5 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43. O OJ No L 231 , 25. 8. 1990, p. 15. (&lt; OJ No L 264, 27. 9. 1990, p. 22. No L 296/10 Official Journal of the European Communities 27. 10. 90 ANNEX to the Commission Regulation of 26 October 1990 fixing die import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Yugoslavia (*) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 010290 33 010290 35 0102 90 37 54,470 54,470 54,470 23,707 (') 23,707 23,707 23,707 23,707 (') 124,192 (') 124,192 (') 124,192 (') 124,192 (') 124,192  Net weight  0201 10 10 45,044 (') 235,964 0201 10 90 103,493 45,044 (') 235,964 0201 20 21  45,044 (') 235,964 0201 20 29 103,493 45,044 (') 235,964 0201 20 31  36,035 0)188,771 0201 20 39 82,795 36,035 (') 188,771 0201 20 51 124,192 54,053 (1)283,157 0201 20 59 124,192 54,053 0 283,157 0201 20 90 ,  67,567 0 353,946 0201 30 00  77,286 0404,864 0206 10 95  77,286 (1)404,864 0210 20 10 _ 67,567 353,946 0210 20 90  77,286 404,864 0210 90 41  77,286 404,864 0210 90 90  77,286 404,864 1602 50 10  77,286 404,864 1602 90 61  77,286 404,864 (') In accordance with Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. 0 This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988, p. 26).